                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


ANNA SCHRAUDNER,                                  CV 18-108-BLG-TJC

                    Plaintiff,
                                                  ORDER OF DISMISSAL
vs.                                               WITH PREJUDICE

YELLOWSTONE COUNTY,
SERGEANT RANDY NAGEL, and
JOHN DOES 1-10,

                    Defendants.


      Pursuant to the parties’ Stipulation for Dismissal (Doc. 31), and good cause

appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 4th day of October, 2019.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
